I DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Newly amended claims 2, 10, 13-17, 21-23, and 25-27 are pending and examined on the merits.  The 37 CFR 1.75(i) objection and 35 U.S.C. 112(b) rejection are overcome by the amendment filed 21 September 2022.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for lessening the severity of suppression of heart and kidney rejection, rheumatoid arthritis. leukemia, myelofibrosis, primary polycythemia, primary thrombocythemia, and psoriasis.  The specification does not reasonably provide enablement for lessening the severity of the scope of diseases claimed and for the prevention of rheumatoid arthritis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treating, preventing, or lessening the severity of a disease or condition responsive to Janus kinase inhibition with a substituted 8-(azetidine-1-yl)[1,2,4]triazolo[1,5-a]pyridinyl compound of formula (I). Thus, the claims taken together with the specification imply a compound of formula (I) can treat, prevent, or lessen the severity of a disease or condition responsive to Janus kinase inhibition.  The “treatment” concept” includes amelioration and prevention.  

    PNG
    media_image1.png
    170
    219
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    382
    595
    media_image2.png
    Greyscale

The state of the prior art and (4) the predictability or unpredictability of the art:
LAURENCE (The Open Rheumatology Journal, 2012, 6 (suppl 2: M4), 232-244) describes that JAK kinases are linked to the following conditions: suppression of heart and kidney rejection and rheumatoid arthritis (page 239, column 1, paragraph 3); leukemia (page 239, column 2, paragraph 3); myelofibrosis, primary polycythemia, primary thrombocythemia, and psoriasis (page 240, table 2).  Challenges in understanding JAK are present to understand the therapeutic scope of JAK inhibitors (page 240, column 2, last paragraph to page 241, column 1, first paragraph).  
DEANE describes that rheumatoid arthritis is not preventable presently (Best Practice & Research Clinical Rheumatology, 2013, 27, 467-485, specifically page 474, paragraph 2 to page 480, paragraph 2).  	
The relative skill of those in the art:
While the artisan generally would have an advanced degree in treating, preventing, or lessening the severity of a disease or condition responsive to Janus kinase inhibition with a substituted 8-(azetidine-1-yl)[1,2,4]triazolo[1,5-a]pyridinyl compound of formula (I), their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how janus kinase functions in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for amelioration or palliation of suppression of heart and kidney rejection, rheumatoid arthritis. leukemia, myelofibrosis, primary polycythemia, primary thrombocythemia, and psoriasis.  
The specification does not provide guidance for lessening the severity of the scope of diseases claimed and for the prevention of rheumatoid arthritis.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treating, preventing, or lessening the severity of a disease or condition responsive to Janus kinase inhibition with a substituted 8-(azetidine-1-yl)[1,2,4]triazolo[1,5-a]pyridinyl compound of formula (I) and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Response to Amendment
	This rejection is maintained because claim 26 for multiple reasons: enabled diseases specified in the previous action are not recited; prevention is still recited.  The state of the art describes that Janus kinases are linked to certain disorders while therapeutic challenges are still present.  Additionally Deane describes that rheumatoid arthritis is not preventable.  
Conclusion
Claims 2, 10, 13-17, 21-23, 25, and 27 are allowed.  Claims 26 is not allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699